UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-54258 TERRA TECH CORP. (Exact name of registrant as specified in its charter) Nevada 26-3062661 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 18101 Von Karman, Third Floor Irvine, California 92612 (Address of principal executive offices, zip code) (855) 447-6967 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act):Yes oNo x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo o APPLICABLE ONLY TO CORPORATE ISSUERS As of August 17, 2012, there were 82,038,520 shares of common Stock, $0.001 par value, issued and outstanding; 100 shares of Series A Preferred Stock, $0.001 par value per share, issued and outstanding; and 14,750,000 shares of Series B Preferred Stock, $0.001 par value per share, issued and outstanding. TERRA TECH CORP. QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED JUNE 30, 2012 INDEX Index Page Part I. Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2012 (unaudited) and December 31, 2011. 4 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2012 (unaudited) and 2011. 5 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2012 (unaudited) and 2011. 6 Notes to Financial Statements (Unaudited). 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 23 Item 4. Controls and Procedures. 23 Part II. Other Information Item 1. Legal Proceedings. 24 Item 1A. Risk Factors. 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 24 Item 3. Defaults Upon Senior Securities. 24 Item 4. Mine Safety Disclosures. 24 Item 5. Other Information. 24 Item 6. Exhibits. 25 Signatures 26 2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q of Terra Tech Corp., a Nevada corporation (the “Company”), contains “forward-looking statements,” as defined in the United States Private Securities Litigation Reform Act of 1995.In some cases, you can identify forward-looking statements by terminology such as “may”, “will”, “should”, “could”, “expects”, “plans”, “intends”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of such terms and other comparable terminology.These forward-looking statements include, without limitation, statements about our market opportunity, our strategies, competition, expected activities and expenditures as we pursue our business plan, and the adequacy of our available cash resources.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.Actual results may differ materially from the predictions discussed in these forward-looking statements.The economic environment within which we operate could materially affect our actual results. Additional factors that could materially affect these forward-looking statements and/or predictions include, among other things: the ability to successfully integrate the merger of GrowOp Technology Ltd. into our operations; the possibility that we will not receive sufficient customers to grow our business, the Company’s need for and ability to obtain additional financing, the exercise of control Amy Almsteier, Secretary and a director of the Company, holds of the Company’s voting securities, other factors over which we have little or no control; and other factors discussed in the Company’s filings with the Securities and Exchange Commission (“SEC”). Our management has included projections and estimates in this Form 10-Q, which are based primarily on management’s experience in the industry, assessments of our results of operations, discussions and negotiations with third parties and a review of information filed by our competitors with the SEC or otherwise publicly available.We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made.We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. 3 PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS. TERRA TECH CORP. CONDENSED BALANCE SHEETS June 30, December 31, Assets Current Assets: Cash $ $ Accounts receivable, net of allowance Inventories, net Current portion of notes receivable, net of allowance - Prepaid inventory - Total Current Assets Property and equipment, net Deposits Total Assets $ $ Liabilities and Stockholders’ Equity Current Liabilities: Accounts payable and accrued expenses $ $ Note payable Loans from Related Party Total Current Liabilities Commitment and Contingencies - - Stockholders’ Equity Preferred stock, Convertible Series A, Par value $0.001; authorized and issued 100 shares and 100 as of June 30, 2012 and December 31, 2011, respectively; - - Preferred stock, Convertible Series B, Par value $0.001; authorized 24,999,900 shares;issued and outstanding 14,750,000 and 12,750,000 shares as of June 30, 2012 and December 31, 2011, respectively Common stock, Par value $0.001; authorized 350,000,000 shares; issued and outstanding 82,038,520 and 33,848,520 shares as of June 30, 2012 and December 31, 2011, respectively 82,039 33,849 Additional paid-in capital Accumulated Deficit ) ) Total Stockholders’ Equity ) Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 4 TERRA TECH CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Total Revenues $ Cost of Goods Sold ) Selling, general and administrative expenses Loss from Operations ) Interest and financing cost, net ) - ) ) Loss before Provision for Income taxes ) ) ) Provision for Income Taxes - Net Loss applicable to common shareholders $ ) $ ) $ ) $ ) Net Loss per Common Share Basic and Diluted $ $ ) $ ) $ ) Weighted Average Number of Common Shares Outstanding – Basic And Diluted The accompanying notes are an integral part of the condensed consolidated financial statements. 5 TERRA TECH CORP. CONDENSED STATEMENT OF CASH FLOWS 6 Months 6 Months Ended Ended June 30, 2012 June 30, 2011 CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operatingactivities: Depreciation Change in accounts receivable and notes receivable reserve - Warrants issued with common stock - Changes in operating assets and liabilities: Accounts receivable ) ) Inventory ) Prepaid inventory ) Notes receivable Accounts payable Net cash used in operations ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment - ) Net cash used in investing activities - ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of notes payable - Payments on notes payable - ) Proceeds from issuance of notes payable to related parties - Payments on notes payable to related parties ) - Proceeds from issuance of common stock and warrants Net cash provided by financing activities NET CHANGE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 6 TERRA TECH CORP. CONDENSED STATEMENT OF CASH FLOWS 6 Months 6 Months Ended Ended June 30,2012 June 30,2011 SUPPLEMENTAL DISCLOSURE FOR OPERATINGACTIVITES Cash paid for interest $
